DETAILED ACTION
	Applicant’s response, filed 24 August 2022 has been entered.
	Claim(s) 1-6, 9-11, and 13-15 is/are currently pending. 
	The objection(s) to the Figure(s) has/have been withdrawn in light of the amendment(s) to the Figure(s) contained in Applicant’s response. 
Rejection of claim(s) 1-3, 5, 11, 13, and 15 under 35 U.S.C. §102 has/have been withdrawn in light of argument(s) contained in Applicant’s response. Please see new ground of rejection detailed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2020/0377096).
In regard to claim 6: Park discloses a method for controlling a vehicle including a powertrain (see [0011]), comprising: by a controller, responsive to a speed of the vehicle being less than a speed threshold (see [0022]) and a given accelerator pedal input (see [0022], [0023]), commanding the powertrain to produce a first amount of drive torque for the vehicle (see [0022]) based on a difference between an acceleration of the vehicle derived from a rotational speed sensor of the powertrain and an acceleration of the vehicle derived from an accelerometer (see [0022], [0023]), responsive to the speed of the vehicle being greater than a second speed threshold (see [0083]) and the given accelerator pedal input (see [0080]), commanding the powertrain to produce a second amount of drive torque that is not based on the difference (see [0083]), wherein the second speed threshold is greater than the first speed threshold (see [0083]), responsive to the speed of the vehicle being between the first and second speed thresholds (see [0084]) and the given accelerator pedal input (see [0080]), commanding the powertrain to produce a third amount of drive torque that is based on a portion of the difference proportional to a difference between the speed of the vehicle and the first or second speed threshold (see [0084]).
In regard to claim 10: Park discloses the vehicle of claim 6, wherein the first amount of drive torque is further based on a mass of the vehicle (see [0084]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0377096).
In regard to claim 1: Park discloses a vehicle comprising: a powertrain (see [0011]); and a controller programmed to, responsive to a speed of the vehicle being less than a speed threshold (see [0022]), a difference between an acceleration of the vehicle derived from a rotational speed sensor of the powertrain and an acceleration of the vehicle derived from an accelerometer being less than a difference threshold (see [0022], [0023]), and a given accelerator pedal input (see [0022]), command the powertrain to produce a first amount of drive torque for the vehicle that is not based on the difference (see [0022]), and responsive to the speed being less than the speed threshold (see [0022]), the difference being greater than the difference threshold (see [0022]), and the given accelerator pedal input (see [0022]), command the powertrain to produce a second amount of drive torque for the vehicle that is based on the difference (see [0022], [0023]) such that the first amount is less than the second amount when the vehicle is travelling uphill (see [0022]); Park does not explicitly disclose [command the powertrain to produce a second amount of drive torque for the vehicle that is based on the difference such that] the first amount is greater than the second amount when the vehicle is travelling downhill; however Park does disclose wherein the first amount of drive torque is equal to a second amount of drive torque when the vehicle is travelling downhill (see [0088], and [0089]: “the creep running of the vehicle is controlled by the basic creep driving torque preset for the flat road when the vehicle is moving downward, i.e., either forward on a downward slope or backward on an upward slope”), additionally Park teaches that acceleration due to gravity influences the effective torque output by the system when the vehicle travels on a slope, and outputs an additional drive torque to negate this effect (see [0060]: “[when the vehicle travels uphill on a slope] gravity cancels the basic creep torque at least partially, and thus the vehicle may show effectively less creep torque by a conventional creep control”, and [0061]: “vehicle control unit 130 calculates an additional creep torque depending on the inclination of the downhill road”), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to reduce the basic creep torque of Park when travelling downhill on a slope, in order to similarly compensate for the effect of acceleration due to gravity, in other words to output a negative additional creep torque when the vehicle travels downhill.
In regard to claim 2: Park modified teaches the vehicle of claim 1. wherein the controller is further programmed to, responsive to the speed of the vehicle being greater than a second speed threshold (see [0083]) and the given accelerator pedal input (see [0080]), command the powertrain to produce a third amount of drive torque that is not based on the difference (see [0083]), wherein the second speed threshold is greater than the first speed threshold (see [0083]).
In regard to claim 3: Park modified teaches the vehicle of claim 2. wherein the controller is further programmed to, responsive to the speed of the vehicle being between the first and second speed thresholds (see [0084]), the difference being greater than the difference threshold (see [0080]), and the given accelerator pedal input (see [0080]), command the powertrain to produce a fourth amount of drive torque that is based on a portion of the difference proportional to a difference between the speed of the vehicle and the first or second speed threshold (see [0084]), wherein the second speed threshold is greater than the first speed threshold (see [0084]).
In regard to claim 5: Park modified teaches the vehicle of claim 1, wherein the second amount of drive torque is further based on a mass of the vehicle (see [0084]). 
In regard to claim 11: Park discloses a vehicle comprising: a powertrain (see [0011]); and 1(0FMC 9867 PUS84279376a controller programmed to, responsive to a difference between an acceleration of the vehicle derived from a rotational speed sensor of the powertrain and an acceleration derived from an accelerometer being greater than a difference threshold (see [0022], [0023]), and a given accelerator pedal input (see [0022]), command the powertrain to produce a first amount of drive torque for the vehicle that is based on the difference (see [0022]), responsive to the difference being less than the difference threshold (see [0087]), and the given accelerator pedal input (see [0087]), command the powertrain to produce a second amount of drive torque for the vehicle that is not based on the difference (see [0087]), such that the first amount is greater than the second amount when the vehicle is travelling uphill (see [0022]); Park does not explicitly disclose [command the powertrain to produce a second amount of drive torque for the vehicle that is not based on the difference such that] the first amount is less than the second amount when the vehicle is travelling downhill; however Park does disclose wherein the first amount of drive torque is equal to a second amount of drive torque when the vehicle is travelling downhill (see [0088], and [0089]: “the creep running of the vehicle is controlled by the basic creep driving torque preset for the flat road when the vehicle is moving downward, i.e., either forward on a downward slope or backward on an upward slope”), additionally Park teaches that acceleration due to gravity influences the effective torque output by the system when the vehicle travels on a slope, and outputs an additional drive torque to negate this effect (see [0060]: “[when the vehicle travels uphill on a slope] gravity cancels the basic creep torque at least partially, and thus the vehicle may show effectively less creep torque by a conventional creep control”, and [0061]: “vehicle control unit 130 calculates an additional creep torque depending on the inclination of the downhill road”), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to reduce the basic creep torque of Park when travelling downhill on a slope, in order to similarly compensate for the effect of acceleration due to gravity, in other words to output a negative additional creep torque when the vehicle travels downhill.
In regard to claim 13: Park modified teaches the vehicle of claim 11, wherein the controller is further programmed to, responsive to the speed of the vehicle being greater than a speed threshold (see [0083]) and the given accelerator pedal input (see [0080]), command the powertrain to produce a third amount of drive torque that is not based on the difference (see [0083]).
In regard to claim 15: Park modified teaches the vehicle of' claim 11, wherein the first amount of drive torque is further based on a mass of the vehicle (see [0084]).  
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2020/0377096) as modified above in regard to claim 1, and further in view of Fernie (How Does Wheel Size Affect Performance?).
In regard to claim 4: Park modified does not explicitly teach the vehicle of claim 1, wherein the second amount of drive torque is further based on a tire radius of the vehicle; however Park does disclose controlling an output torque of a vehicle (see [0012]) to control a wheel speed of the vehicle (see [0013]) in order to achieve a final creep driving speed of the vehicle (see [0020]), which overcomes the acceleration due to gravity on a given slope (see [0007]); Fernie teaches a resultant force, and therefore acceleration for a given mass, for a given applied torque is directly affected by tire radius (see page 2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to base the drive torque off of the tire radius because the acceleration for a given drive torque is directly affected by the tire radius.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2020/0377096) further in view of Fernie (How Does Wheel Size Affect Performance?).
In regard to claim 9: Park does not explicitly disclose the method of claim 6, wherein the first amount of drive torque is further based on a tire radius of the vehicle; however Park does disclose controlling an output torque of a vehicle (see [0012]) to control a wheel speed of the vehicle (see [0013]) in order to achieve a final creep driving speed of the vehicle (see [0020]), which overcomes the acceleration due to gravity on a given slope (see [0007]); Fernie teaches a resultant force, and therefore acceleration for a given mass, for a given applied torque is directly affected by tire radius (see page 2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to base the drive torque off of the tire radius because the acceleration for a given drive torque is directly affected by the tire radius.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Park (US 2020/0377096) as modified above in regard to claim 11, and further in view of Fernie (How Does Wheel Size Affect Performance?).
In regard to claim 14: Park does not explicitly disclose the vehicle of claim 11, wherein the first amount of drive torque is further based on a tire radius of the vehicle; however Park does disclose controlling an output torque of a vehicle (see [0012]) to control a wheel speed of the vehicle (see [0013]) in order to achieve a final creep driving speed of the vehicle (see [0020]), which overcomes the acceleration due to gravity on a given slope (see [0007]); Fernie teaches a resultant force, and therefore acceleration for a given mass, for a given applied torque is directly affected by tire radius (see page 2); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to base the drive torque off of the tire radius because the acceleration for a given drive torque is directly affected by the tire radius.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669